                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:                                       :
                                             :
   William J. Huet AKA William John          :       Case No.: 19-50025
   Huet, AKA William Huet                    :       Chapter 7
   Lisa J. Huet AKA Lisa Joy Huet,           :       Judge Alan M. Koschik
   AKA Lisa Huet                             :       ***********************
                                             :
         Debtor(s).                          :


                                    NOTICE OF MOTION

       Nationstar Mortgage LLC d/b/a Mr. Cooper ("Creditor") has filed a motion with the
Court to lift the automatic stay with respect to your property located at 1609 Moreview Dr,
Akron, OH 44321. The preliminary hearing on this matter, if any is necessary, will be held on
March 27, 2019 at 10:00 a.m. in the U.S. Bankruptcy Court, 455 Federal Building, 2 South
Main Street, Akron, OH 44308.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)
       If you do not want the court to enter relief from stay and abandonment in accordance with
the motion, or if you want the court to consider your views on the motion, then on or before
March 22, 2019, you or your attorney must:
       File a written response, explaining your position, at:
                            Clerk of the United States Bankruptcy Court
                                        455 Federal Building
                                        2 South Main Street
                                          Akron, OH 44308
       If you mail your response to the court for filing, you must mail it early enough so the
court will receive it on or before the date stated above.
       You must also mail a copy to:
                                    Manley Deas Kochalski LLC
                                    Attention: Stephen R. Franks
                                          P.O. Box 165028
                                    Columbus, OH 43216-5028
       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief from stay and abandonment sought in the motion and may enter an order
granting the relief from stay and abandonment.

Dated: 03/04/2019


19-002828_KKC



19-50025-amk          Doc 22   FILED 03/04/19    ENTERED 03/04/19 17:56:06          Page 1 of 3
                                                /s/ Adam B. Hall
                                            Stephen R. Franks (0075345)
                                            Edward H. Cahill (0088985)
                                            Adam B. Hall (0088234)
                                            John R. Cummins (0036811)
                                            Karina Velter (94781)
                                            Sarah E. Barngrover (28840-64)
                                            Manley Deas Kochalski LLC
                                            P.O. Box 165028
                                            Columbus, OH 43216-5028
                                            Telephone: 614-220-5611
                                            Fax: 614-627-8181
                                            Attorneys for Creditor
                                            The case attorney for this file is Stephen R.
                                            Franks.
                                            Contact email is srfranks@manleydeas.com




19-002828_KKC



19-50025-amk    Doc 22   FILED 03/04/19   ENTERED 03/04/19 17:56:06          Page 2 of 3
                                CERTIFICATE OF SERVICE

                                         4 2019, a true and accurate copy of the foregoing
       This is to certify that on March ___,
Notice of Motion and Opportunity to Object was served:

Via the Court's Electronic Case Filing System on these entities and individuals who are listed on
the Court's Electronic Mail Notice List:

   Office of U.S. Trustee, Northern District of Ohio, Party of Interest, (Registered
   address)@usdoj.gov

   Kathryn A Belfance, Chapter 7 Trustee, kb@rlbllp.com

   Rebecca J. Sremack, Attorney for William J. Huet AKA William John Huet, AKA William
   Huet and Lisa J. Huet AKA Lisa Joy Huet, AKA Lisa Huet, info@sremacklaw.com

and on the below listed parties by regular U.S. mail, postage prepaid:

   William J. Huet AKA William John Huet, AKA William Huet and Lisa J. Huet AKA Lisa Joy
   Huet, AKA Lisa Huet, 1609 Moreview Drive, Akron, OH 44321

   William J. Huet AKA William John Huet, AKA William Huet and Lisa J. Huet AKA Lisa Joy
   Huet, AKA Lisa Huet, 1609 Moreview Dr, Akron, OH 44321

   Summit County Fiscal Officer, 175 South Main Street , Akron , OH 44308


                                                          /s/ Adam B. Hall




19-002828_KKC



19-50025-amk      Doc 22     FILED 03/04/19       ENTERED 03/04/19 17:56:06            Page 3 of 3
